Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 The Great Atlantic & Pacific Tea Company, Inc. 5.125% CONVERTIBLE SENIOR NOTES DUE 2011 6.75% CONVERTIBLE SENIOR NOTES DUE 2012 UNDERWRITING AGREEMENT dated December 12 , 2007 Banc of America Securities LLC Lehman Brothers Inc. Table of Contents Page SECTION 1.Representations and Warranties 2 (a) Registration Statement on Form S-3 2 (b) Compliance with Registration and Exchange Act Requirements 3 (c) Disclosure Package 4 (d) Company Not Ineligible Issuer 4 (e) Company is a Well-Known Seasoned Issuer 4 (f) Issuer Free Writing Prospectuses 5 (g) The Underwriting Agreement 5 (h) Authorization of the Notes 5 (i) Authorization of the Indenture 5 (j) Authorization of the Share Lending Agreements 5 (k) No Applicable Registration or Other Similar Rights 5 (l) Accuracy of Statements in Prospectus 6 (m) No Material Adverse Effect 6 (n) Independent Accountants 6 (o) Preparation of the Financial Statements 6 (p) Incorporation and Good Standing of the Company and its Subsidiaries 7 (q) Capitalization and Other Capital Stock Matters 8 (r) Stock Exchange Listing 8 (s) Non-Contravention of Existing Instruments; No Further Authorizations or Approvals Required 8 (t) No Material Actions or Proceedings 9 (u) Intellectual Property Rights 9 (v) All Necessary Permits, etc 10 (w) Title to Properties 10 (x) Tax Law Compliance 10 (y) Investment Company 10 (z) Insurance 10 (aa) No Restrictions on Distributions 11 (bb) No Price Stabilization or Manipulation 11 (cc) Solvency 11 (dd) Compliance with Sarbanes-Oxley 11 (ee) Stock Options 11 (ff) Compliance with Section 7 of the Exchange Act 12 (gg) Companys Internal Controls and Accounting Systems 12 (hh) No Material Weakness in Internal Controls 12 (ii) Disclosure Controls and Procedures 12 (jj) Compliance with Environmental Laws 12 (kk) ERISA Compliance 13 (ll) Brokers 14 (mm) Compliance with Labor Laws 14 (nn) Related Party Transactions 14 (oo) Compliance with Money Laundering Laws 14 (pp) OFAC 14 (qq) Foreign Corrupt Practices Act 15 (rr) Lending Relationship 15 i (ss) Statistical and Market Related Data 15 (tt) Company Sales and Other Financial Data 15 SECTION 2.Purchase, Sale and Delivery of the Notes 15 (a) The Firm Notes 15 (b) The Optional Notes; the Subsequent Closing Date 16 (c) The Closing Date 16 (d) Public Offering of the Notes 16 (e) Payment for the Notes 17 (f) Delivery of the Notes 17 (g) Delivery of Prospectus to the Underwriters 17 SECTION 3.Additional Covenants 17 (a) The Representatives Review of Proposed Amendments and Supplements 17 (b) Compliance with Securities Regulations and Commission Requests 17 (c) Amendments and Supplements to the Registration Statement, Disclosure Package and Prospectus and Other Securities Act Matters 18 (d) Final Term Sheet 19 (e) Permitted Free Writing Prospectuses 19 (f) Copies of any Amendments and Supplements to the Prospectus 19 (g) Copies of the Registration Statement and Prospectus 19 (h) Blue Sky Compliance 20 (i) Reservation of Common Stock 20 (j) NYSE Listing 20 (k) Use of Proceeds 20 (l) Transfer Agent 20 (m) The Depositary 20 (n) Earnings Statement 20 (o) Agreement Not To Offer or Sell Additional Securities 21 (p) Notice of Inability to Use Automatic Shelf Registration Statement Form 21 (q) No Manipulation of Price 22 (r) No Adjustment of Conversion Price 22 (s) Subsidiaries 22 SECTION 4.Payment of Expenses 22 SECTION 5.Conditions of the Obligations of the Underwriters 23 (a) Accountants Comfort Letters 23 (b) Effectiveness of Registration Statement 23 (c) No Objection 23 (d) No Material Adverse Effect or Ratings Agency Change 24 (e) Opinions of Counsel for the Company 24 (f) Opinion of Counsel for the Underwriters 24 (g) Officers Certificate 24 (h) The Depositary 25 (i) Indenture 25 (j) Transactions 25 (k) Lock-up Agreements 25 (l) Additional Documents 25 ii SECTION 6.Reimbursement of Underwriters Expenses 25 SECTION 7.Indemnification 26 (a) Indemnification of the Underwriters 26 (b) Indemnification of the Company, its Directors and Officers 26 (c) Notifications and Other Indemnification Procedures 27 (d) Settlements 28 (e) Indemnification of the QIU 28 SECTION 8.Contribution 29 SECTION 9.Termination of this Agreement 30 SECTION 10.Research Analyst Independence 30 SECTION 11.Representations and Indemnities to Survive Delivery 31 SECTION 12.Notices 31 SECTION 13.Successors and Assigns 32 SECTION 14.Partial Unenforceability 33 SECTION 15.Governing Law Provisions 33 SECTION 16.Default of One or More of the Several Underwriters 33 SECTION 17.No Advisory or Fiduciary Responsibility 34 SECTION 18.General Provisions 34 iii UNDERWRITING AGREEMENT December 12, 2007 BANC OF AMERICA SECURITIES LLC LEHMAN BROTHERS INC. As Representatives of the several Underwriters c/o Banc of America Securities LLC 9 West 57th Street New York, New York 10019 and c/o Lehman Brothers Inc. 745 Seventh Ave. New York, New York 10019 FRIEDMAN, BILLINGS, RAMSEY & CO., INC. 1001 Nineteenth Street North
